Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
This application is in condition for allowance except for the presence of claims 16-20 directed to an invention non-elected without traverse.  Accordingly, claims 16-20 have been cancelled.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the first inorganic insulating film, the second inorganic insulating film and the third inorganic insulating film are sequentially laminated. Claims 2-5 are included likewise as they depend from claim 1.
Regarding claim 6, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, a hard mask pattern disposed on the third inorganic insulating film; and at least one blocking hole passing through the plurality of inorganic insulating films and the hard mask pattern. Claims 7-12 are included likewise as they depend from claim 6.
Regarding claim 13, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, a hard mask pattern disposed on the third interlayer insulating film; and at least one blocking hole passing through the plurality of inorganic insulating films and the hard mask pattern. Claims 14-15 are included likewise as they depend from claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874. The examiner can normally be reached M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 11, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813